Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Objection to claims 12 and 14 has been withdrawn in response to amended claims submitted on 8/30/2021.
Rejection to claims 1-3, 5-8, 11-13, 17 and all dependent claims of claim 1 under 35 USC 112(b) has been withdrawn in response to amended claims submitted on 8/30/2021.
Amended claim 18 overcame 112(b) rejection set in last office action, however amendment necessitated new ground of rejection (see 112(b) rejection below).

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 3 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following in claim1 are interpreted as program/software.
“Technical means for establishing bidirectional communication” is interpreted as software/program executed in interaction module.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b)
Claim recites “guiding mode and navigation mode between two points are configured to connect between the interaction module and the external agent”. It is unclear if guiding mode and navigation mode are configured to connect to. Are they:
configured to connect with interaction module or external agent i.e. exclusively connect with either interaction module or external agent.
configured to connect with both interaction module and external agent?
configured to connect interaction module to external agent


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8 – 15 are rejected under 35 U.S.C. 103 as being anticipated by Cross (International Publication No. 2007/041295) in view of Oder (US Publication No. 20180174451), Rao (US Publication No. 20180174451), Svec (US Patent No. 10126747) and Rieley (US Publication No. 20180173237).

For claim 1, Cross teaches: Autonomous robotic system comprising 
a central processing module ([0061], disclosing autonomous mobile robot, Figure 6B and [0068], disclosing a main control board E20 having Embedder processor E230);

a sensory module comprising a display system comprising multiple cameras ([0061], disclosing cameras for visual sensing i.e. plurality of cameras), and a plurality of sensors for collecting sensory information from the surrounding environment of the autonomous robotic system ([0061], disclosing sensors 22 may include cliff or edge detectors, vibration sensors, temperature sensors, cameras for visual sensing, tag detectors, laser devices for proximity sensing);

a monitoring module configured to monitor the status and parameters associated with each of the modules of the autonomous robotic system ([0182], disclosing robot may monitor microphone, camera or other sensors for verbal, gestural or other responses from resident. Status and parameters are the information obtained through the sensors. Microphone and camera are sensors as well); 

an interaction module comprising technical means for establishing bidirectional communication between the autonomous robotic system, its user and an external agent ([0144], disclosing a touchscreen that a person uses to answering a question i.e. a question is displayed for user to 

a power module comprising at least one battery and a charging system (Figure 6B and [0124], disclosing battery and charger E91); 

a locomotion module configured to operate in accordance with the steering system mounted on the autonomous robotic system ([0070], disclosing a harmonic drive, direct drive or conventional gear train that may be used between drive motors, Figure 6B and [0122] disclosing component cluster E46 to include motor controllers and integrated circuits and it is disposed in the mobility base therefore is controls locomotion),

wherein said modules are connected together, their operation being controlled by the central processing module (Figure 6B and [0069], disclosing component cluster E46 connected with to E20 through LVDS interface elements E10); and 

wherein each of said modules comprises at least one processing unit configured to perform data processing operations, said at least one processing unit comprises a communication sub-module configured to establish connections between each of said modules (Figure 6B disclosing component E46 to have microchip computer E407, component cluster E30 to have array processor E301, main control board E20 to have embedded microprocessor E230 and  all of them connected through LVDS interface elements E10).

the sensory module configured to recognize actions performed by users through learning algorithms through a combination of information collected from the plurality of sensors and cameras with complementary and redundant features, wherein said autonomous robotic system is inserted ([0222], disclosing the robot may learn a schedule by recording the rooms the resident is found in every day and time an event is needed, and in short order will learn the most likely room, the second most likely room, etc., for a time of day), and

wherein the central processing module running algorithms controls the operation of all the modules of the robotic system ([0061], disclosing autonomous mobile robot, Figure 6B and [0068], disclosing a main control board E20 having Embedder processor E230. Figure 6B disclosing component E46 to have microchip computer E407, component cluster E30 to have array processor E301, main control board E20 to have embedded microprocessor E230 and  all of them connected through LVDS interface elements E10, as E20 is the main control board it performs oversight as well as control of the operation of all the other components), defining actions according to data coming from three different types of information sources comprising real-time data integration from:

the sensory module collected directly from the surrounding environment ([0061], disclosing robot 10 may utilize a number of sensors 22 mounted on virtually any location on the robot 10, for sensing various environmental conditions. For example, the sensors 22 may include cliff or edge detectors, vibration sensors, temperature sensors, cameras for visual sensing, tag detectors, laser devices for proximity sensing, wall-following, or docking with a power source or base station);

inputs provided by the user to the interaction module through gestures or voice (0062], disclosing robot is responsive to voice command, touch on screen or surface. Touch on screen is user gesture), and

Cross does not teach: the sensory module comprising a calibration block designed to automatically configure new installed components in said plurality of sensors and display system

Oder teaches the sensory module comprising a calibration block designed to automatically configure new installed components in said plurality of sensors and display system ([0026], disclosing autonomous driving system 100 can include a sensor fusion system 300 to receive the raw measurement data 115 from the sensor system 110 and populate an environmental model 121 associated with the vehicle with the raw measurement data. And [0029], disclosing sensor system 110, in response to the feedback signals 116, can re-position at least one of its sensors, expand a field of view of at least one of its sensors, change a refresh rate or exposure time of at least one of its sensors, alter a mode of operation of at least one of its sensors, or the like. All of the above mentioned modifications are automatically configuring plurality of sensors. Each sensor is newly installed at one point and is automatically configured).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Cross to have sensory module comprising a calibration block designed to automatically configure new installed components in said plurality of sensors and display system as taught by Oder to make adjustments with changing environment to keep sensory module performance at optimal level.

Cross does not disclose: orders received by the interaction module from an external agent, sharing therewith monitoring information about the status of the sensors and actuators or status of the processes, and status of the team operation through cooperation between other robotic systems at different levels.

Rao teaches of sharing therewith monitoring information about the status of the sensors and actuators ([0026], disclosing information or updates on information on driving conditions in the area may be shared among multiple vehicles in a distributed manner. [0027] and figure 1, disclosing a network of autonomous vehicles).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Cross to sharing therewith monitoring information about the status of the sensors and actuators as taught by Rao to increase collective efficacy of group or robots.

Svec teaches sharing status of team operation (figure 2 showing a mobile drive unit 20, and column 11 line 26 disclosing mobile drive unit requests paths to transverse and generate its own paths. Therefore mobile drive unit is autonomous as it generates its own paths and moves along those paths as well. Column 6 lines 7-39, disclosing management module obtains velocity information from mobile drive units. When a collision is expected, velocity of second mobile drive unit it reduced to avoid that collision. Furthermore column 22 lines 15-64, disclosing yield rules for mobile drive units. Column 12 lines 1-18 and figures 1 and 3, disclosing  resource scheduling module 92, a route planning module 94, a segment reservation module 96, an inventory module 97, a coordination module 99, a communication interface module 98. Column 11 lines 16-29, disclosing management module allocates particular task and portion of workspace to a mobile drive unit and in response, mobile drive unit may request a path to a particular destination. As mobile drive units work in same workspace, share their velocity information, request particular path, they collaboratively work in the workspace, hence 

It would have been obvious to one having ordinary skill in the art before effective filing date o claimed invention to further modify art of Cross to execute a task in response to receipt of team task status as taught by Svec to mitigate chances of errors or accidents and enable efficient work environment and robot traffic flow.



Rieley teaches using Artificial Intelligence to control robots ([0116], disclosing a controller configured to elect a future action or to make a navigational decision based on sensor streams read from the suite of sensors, to control the visual display(s) and/or the audio driver, and to navigate the autonomous vehicle accordingly over time, such as based on a deep learning and/or artificial intelligence model).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Cross to utilize artificial intelligence in controlling the robot as taught by Rieley to further adapt to changes in environment.

For claim 4, Cross modified through Oder, Rao, Svec and Rieley teaches: The system according to claims 1, 
Cross further teaches: wherein the processing unit of the sensory module is configured to run image processing algorithms ([0102], disclosing detection of near and far objects when image processing is applied to data produced by camera).

For claim 8, Cross modified through Oder, Rao, Svec and Rieley teaches : The system according to claim 1, wherein the interaction module comprises: 

at least one microphone (0103], disclosing an array of six microphones); 



at least one speaker ([0177], disclosing speakers to provide audible instruction);and

a communication sub-module ([0123], disclosing a wireless protocol such as WiFi or Bluetooth, in order to transmit signals between the PCBs)

wherein the interaction module is configured to establish bidirectional point-to-point communications with external agents, operating according to wireless communication technologies ([0192], disclosing robot may receive conferencing request using a wireless protocol.[0121], disclosing some records may be stored remotely on a server i.e. data server).

For claim 9 , Cross modified through Oder, Rao, Svec and Rieley teaches: The system according to claim 8, 
wherein the communication sub-module is configured to operate in accordance with Wi-Fi, Bluetooth, LAN and IR technology ([0123], disclosing a wireless protocol such as WiFi or Bluetooth, in order to transmit signals between the PCBs).

For claim 10, Cross modified through Oder, Rao, Svec and Rieley teaches: The system according to claim 8, 

wherein the external agent is a data server ([0121], disclosing some records may be stored remotely on a server i.e. data server).

For claim 11, Cross modified through Oder, Rao, Svec and Rieley teaches: The system according to claim 1, 

wherein the locomotion module is configured to operate in accordance with the steering system selected from group consisting of an Ackermann type, differential steering type or omnidirectional steering type (0070], disclosing two differential forward driving wheels and a rear caster).

For claim 12, Cross modified through Oder, Rao, Svec and Rieley teaches: A method for operating the central processing module of the robotic system as claimed in claims 1, comprising the steps of:

establishing bidirectional communication between the sensory module, the monitoring module, the interaction module and the locomotion module (Figure 6B, disclosing component E 46 having drive motors i.e. locomotion module, E30 having microphone array i.e. monitoring module and E20 having face matrix panel i.e. interaction module, and all of them are connected through LVDS interface elements 10); 

real-time integrating data from the sensory module, the monitoring module and the interaction module ([0033], disclosing when robot detects a person is in direction of travel, it slows down. [0036], disclosing robot is capable of human-robot interaction, [0054], disclosing communication through display and sound and interaction is based on action of the resident. Therefore the interaction is happening in real time and its corresponding processes are executed in their respective modules in real time as well); 

programing an operation mode of the autonomous robotic system, to function in tracking mode, guiding mode or navigation mode between two points([0081], disclosing robot functions as a guide, it will guide a person from one point to another and therefore it is programming to function in guiding more between two points); and 
sending information to the locomotion module according to three vectors: speed, direction and orientation ([0104], disclosing robot may predict likelihood of an obstacle, it changes its speed and direction of travel and lowers its head. Therefore when sensor data is processed, these three values are changed, hence the information is shared to module responsible for locomotion to make necessary changes).

For claim 13, Cross modified through Oder, Rao, Svec and Rieley teaches: The method according to claim 12, 

wherein the central processing module configures the operation mode of the autonomous robotic system according to the processing of information from the sensory module, the interaction module and the monitoring module ([0068], disclosing head of the robot serves several function and includes a main control board) according to a status  and behavior selection algorithm selected from a status machine or Markov models algorithms ([0219], disclosing a sensor profile of a resident is analyzed through Hidden Markov Model; see also fig. 6C, 6D).

For claim 14, Cross modified through Oder, Rao, Svec and Rieley teaches: The method according to claim 13, 



For claim 15, Cross modified through Oder, Rao, Svec and Rieley teaches: The method according to claim 13, 

wherein the information from the interaction module is sent by an external agent to the autonomous robotic system ([0143], disclosing robot retrieves dialogues from a remote server, robot speaks an audible query or question and responses are heard. Therefore interaction information is sent by an external agent).

Claims 2, 3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cross (International Publication No. WO 2007/041295 A2) in view of Oder (US Publication No 20180174451), Rao (US Publication No. 20180174451), Svec (US Patent No. 10126747), Rieley (US Publication No. 20180173237) and Kamilov (US Publication No. 20170200273).

For claim 2, Cross modified through Oder, Rao, Svec and Rieley teaches: The system according to claim 1, 

Cross further teaches: wherein the multiple cameras have dynamic range behavior according to a horizontal and a vertical axis, and comprises at least one of Stereo types ([0068], disclosing stereo vision camera located at robot’s head. [0064], disclosing plurality of cameras to serve various functions. [0066], disclosing head is articulated via a pan joint and tilt joint. As cameras 

Although current claim limitation requires only 1 type of camera, modified Cross does not disclose camera to be of RGBD type, RGB type, Thermal type.

Kamilov teaches of RGBD, RGB and Thermal type cameras ([0066], disclosing a sensor to include RGBD cameras, [0065] disclosing a color image to have red, blue and green information through a color camera, hence an RGB camera and [0021] disclosing different type of imaging data make be used for detecting, identifying and/or tracking objects. One of the types is thermal image, hence a thermal camera is used to take thermal image)

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Cross to include RGB, RGBD and thermal camera as taught by Kamilov to obtain additional information of an object regarding its distance and whether it is a human, a pet or a non-living object. Thereby enhancing robot’s performance.

For claim 3, Cross modified through Oder, Rao, Svec, Rieley and Kamilov teaches: The system according to claim 1, 

Cross further teaches: wherein the plurality of sensors for collecting sensory information comprises: 


at least one sonar operating frequency on an ultrasound or infrared frequency range ([0051], disclosing robot to have a SONAR); 

wherein each sensor further comprises processing unit configured to execute sensory processing preceding the communication with the processing unit of the sensory module (Figure 6B, disclosing proximity sensors 222 with component E46 and microcomputer E407, microphone array S32 having array processor E301 and touch sensor S22 with Embedded Mprocessor E230, therefore each sensor has an associated processing unit)

at least one Laser Range Finder (LRF) sensor ([0053], disclosing laser based obstacle detector. And [0061], disclosing laser devices for proximity sensing. Hence a laser based range finder).
Or in the alternative, Kamilov teaches of laser range finders ([0074], disclosing additional sensors can be included to the art such as laser range finders).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Cross to add laser range finder as taught by Kamilov for to provide an additional means for obstacle detection and navigation. 

Cross does not disclose: at least one RGB sensor;
at least one sensor with LIDAR technology;

Kamilov teaches of RGB type cameras and LIDAR ([0065] disclosing a color image to have red, blue and green information through a color camera, hence an RGB camera. [0022], disclosing a LIDAR sensor that measures distance by illuminating a target with lased and analyzing reflected light).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Cross to use RGB camera and LIDAR as taught by Kamilov to obtain additional information of an object regarding its distance and whether it is a human, a pet or a non-living object. Thereby enhancing robot’s performance.

For claim 16, Cross modified through Oder, Rao, Svec and Rieley teaches: The method according to claim 12, 

Cross further teaches: wherein the tracking mode([0188], disclosing robot follows the resident or caregiver i.e. tracking mode) involves a user identification stage executed in the sensory module which involves the integrated processing of data ([0218], disclosing presence of resident is identified and located through variety of sensors or an active or passive tag.)
 	Cross does not disclose: depth sensors and RGB cameras

Kamilov teaches of depth sensors and RGB cameras ([0065] disclosing a color image to have red, blue and green information through a color camera, hence an RGB camera, [0022], disclosing a depth sensor to measure distance).

.

Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cross (International Publication No. 2007/041295) in view of Oder (US Publication No 20180174451), Rao (US Publication No. 20180174451), Svec (US Patent No. 10126747), Rieley (US Publication No. 20180173237), Blackwell (International Publication No 2013/192477) and Helms (US Publication no. 20030110423).

For claim 5, Cross modified through Oder, Rao, Svec and Rieley teaches: The system according to claim 1, 

Cross further teaches: wherein the monitoring module is configured to communicate with the processing units of each of the remaining modules of the robotic system via a hardware communication protocol (Figure 6B disclosing component E46 to have microchip computer E407, component cluster E30 to have array processor E301, main control board E20 to have embedded microprocessor E230 and all of them connected through LVDS interface elements E10))

Cross does not disclose: in order to monitor parameters such as processor temperature, speed and load, RAM memory and storage space.

Blackwell teaches monitoring parameters such as processor temperature, and load; used RAM memory and storage space ([0022], disclosing a monitoring engine to monitor processor utilization, operating temperature and memory usage).

Helms teaches monitoring CPU clock speed ([0031], disclosing computer system may take passive actions such as throttling the processor (reducing its effective frequency by stopping or slowing clocks with a predetermined duty cycle and period appropriate for the processor). Therefore processor manages and observes its clock frequency i.e. speed)

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Cross to monitor processor and memory parameters as taught by Blackwell and Helms to maximize operating efficiency of the processor under safe conditions.

For claim 6, Cross modified through Oder, Rao, Svec, Rieley Blackwell and Helms teaches: The system according to claim 5, 

Modified Cross further teaches: wherein the monitoring module is configured to determine the temperature of a locomotion engine controller ([0122] disclosing component cluster E46 to include motor controllers and integrated circuits and it is disposed in the mobility base therefore is controls locomotion, Cross modified through Blackwell monitors temperature of controller; see also claim 5 for modification of monitoring CPU temperature) and the speed of the autonomous robotic system by means of the connection to a locomotion module thereof ([0107], disclosing robot reduces its 

For claim 7 Cross modified through Oder, Rao, Svec, Rieley Blackwell and Helms teaches: The system according to claim 5, 

Cross further teaches: wherein the monitoring module is configured to determine a battery level of the autonomous robotic system by means of a connection to the power module thereof ([0134], disclosing robot is at different states for different battery levels, therefore it monitors battery level).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cross (International Publication No. WO 2007/041295 A2) in view of Oder (US Publication No 20180174451), Rao (US Publication No. 20180174451), Svec (US Patent No. 10126747), Rieley (US Publication No. 20180173237), Kamilov (US Publication No. 20170200273) and Brookshire (US Publication No. 20110026770).

For claim 17, Cross modified through Oder, Rao, Svec, Rieley and Kamilov teaches: The method according to claim 16, 

Cross teaches of appropriate learning and database routines for object recognition however does not explicitly disclose: wherein the user identification stage comprises learning algorithms.



It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Cross to utilize a specific algorithm for detecting a person as taught by Brookshire to enable the robot to accurately detect a person and eliminate chances of treating an animal as a person.

Claim 18 is rejected under 35 U.S.C. 103 as being anticipated by Cross (International Publication No. 2007/041295) in view of Oder (US Publication No 20180174451), Rao (US Publication No. 20180174451), Svec (US Patent No. 10126747), Rieley (US Publication No. 20180173237) and Deng (US Publication No 20170201614).

For claim 18, Cross modified through Oder, Rao, Svec and Rieley teaches: The method according to claim 12, 
Modified Cross further teaches: wherein the guiding mode and navigation mode between two points ([0081], disclosing robot functions as a guide, it will guide a person from one point to another and therefore it is programming to function in guiding more between two points. As the robot guides a person, it also navigates from one point to another at the same time) are configured to connect between the interaction module and the external agent ([0121], disclosing navigation and path planning routine, and some necessary records may be stored remotely on a server. Therefore a path is planned from one point to another and robot downloads necessary information from the server for path planning).



Deng teaches downloading maps([0024], disclosing downloading map for mapping localization and navigation through Google Map and TomTom for real time navigation and traffic information. Downloaded maps are geographic maps).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Cross to utilize a server downloading geographical maps for navigation and mapping as taught by Deng to obtain real time information.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (571) 270-38445.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        



/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664